Citation Nr: 0839194	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1966, 
to include combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana, which denied the above 
claim.


FINDINGS OF FACT

1.  The veteran had active military service for more than 90 
days during the Vietnam War and is over 65 years of age.

2.  The veteran is an inpatient at the Eastern Louisiana 
Mental Health System because of symptoms associated with 
schizophrenia.

3.  The veteran's countable income exceeds the applicable 
income limits as the corpus of his estate may reasonably be 
consumed to provide for his maintenance.


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1513, 1521 (West 
2002); 38 C.F.R. §§ 3.340, 3.342 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In May 2003, May and October 2004, and March and June 2005 
letters, the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim.  He was 
told what information that he needed to provide and what 
information and evidence that VA would attempt to obtain.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
As to the Dingess requirements, because a nonservice-
connected pension is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. The veteran has been provided with an appropriate 
VA examination.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Nonservice-connected pension

The veteran seeks VA pension benefits due to nonservice-
connected disability which is permanent and total in nature.  
A review of the veteran's claims file reveals that he was 
employed as an accountant for the Internal Revenue Service 
from 1967 to 1976, at which time he was fired for 
insubordination.  He last worked in December 1976.  In 
November 1977, following a shooting spree, he was arrested 
for armed robbery, 10 counts of attempted murder, three 
counts of simple battery, three counts of resisting arrest, 
and one count of first degree murder.  In 1979, he was 
convicted of first degree murder and sentenced to life in 
prison.  The veteran served 19 years of his sentence, until 
1999, at which time his sentence was vacated and he was found 
not guilty by reason of insanity.  He has been a resident of 
the Eastern Louisiana State Mental Health Center since that 
time.

Private hospital treatment records from the Eastern Louisiana 
State Mental Health Center dated from December 1999 to 
February 2004 show that the veteran is hospitalized for 
symptoms associated with paranoid schizophrenia.  The 
veteran's Global Assessment of Functioning (GAF) rating, 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness, has ranged from 55 to 85.

A VA examination report dated in February 2004 conducted by 
teleconference shows that the veteran was alert and oriented 
and with coherent thoughts.  The veteran was said to be 
working through a work therapy program in which he earned 
$5.15 per hour, roughly six hours per day.  He was said to 
have little to no expenses so as to have been able to save 
approximately $20,000.00 over the course of the preceding two 
years.  He was not depressed, suicidal, or homicidal.  There 
was no evidence of memory loss or impairment.  The veteran 
was not overtly blatantly psychotic.  There appeared to be a 
chronic delusion.  The diagnosis was chronic paranoid 
schizophrenia, residual phase.  A GAF of 65 was assigned.  
The examiner concluded that the chronic delusions did not 
appear to cause him an impairment, but the Federal Courts 
have, nevertheless, declared him mentally incompetent.

A private medical record from H. W. L., M.D., dated in 
September 2005, shows that the veteran was said to have begun 
experiencing symptoms of schizophrenia in his thirties.  
Several years after starting to experience these symptoms, he 
was arrested for charges, including murder, which stemmed 
from events occurring at a time when he was in the midst of a 
florid psychotic episode.  He was found guilty of his 
charges, and sentenced to prison.  However, several years 
later, his sentence was vacated as he was adjudicated as 
being not guilty by reason of insanity.  He was moved from 
prison to the Eastern Louisiana State Mental Health Center, 
at which time his status became that of a patient and not a 
prisoner.  Dr. L. explained that the veteran was diagnosed 
with schizophrenia, and has had diminution of his psychotic 
symptoms (e.g., frank hallucinations and delusions) since the 
time of his initial arrest, but indicated that the courts had 
failed to grant his request for release to a less restrictive 
setting, in part due to their concern of him having ongoing 
psychotic symptoms.  Dr. L. opined that the veteran exhibited 
residual symptoms of schizophrenia at this time.  Dr. L. 
added that while the veteran currently participated in work 
therapy as a launderer within the facility, his functions in 
this capacity were strictly supervised, and that his 
disability would limit him from working at any more than a 
minimal capacity in a less restrictive setting, such as in 
the community.  As the veteran had previously worked as an 
accountant for several years before developing schizophrenia, 
he had suffered marked and sustained disability, particularly 
with respect to his level of occupational functioning, as a 
result of his schizophrenia.

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  A veteran meets the service requirements if he (1) 
served in the active military, naval or air service for 
ninety (90) days or more during a period of war; (2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct; and (3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 
3.3 (2008).  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
3007).

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2007).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

The veteran was born in 1942 and is thus over 65 years of 
age.  He also has the requisite wartime service and is 
qualified for a permanent and total rating for pension 
purposes.  As such, in light of the foregoing, the veteran 
meets the first two prongs of the criteria required for a 
nonservice-connected disability pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  He served in the active military ninety 
more than 90 days during the Vietnam War; and he is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct as evidenced 
by the fact the he is an inpatient at the Eastern Louisiana 
State Mental Health Center as a result of his nonservice-
connected schizophrenia, and has been formally adjudicated to 
be mentally incompetent.

However, the Board finds that the competent evidence of 
record shows that the veteran does not meet the third prong 
of the criteria for eligibility of a nonservice-connected 
pension.  He does not meet the net worth requirements under 
38 C.F.R. § 3.274, and does not have an annual income in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.3.  An Improved Pension 
Eligibility Verification Report (VA Form 21-0516-1) received 
by the RO in November 2004 shows that the veteran, who was 
married, but not living with his spouse, earned $8,000.00 in 
his work group therapy.  It was also indicated that he had 
$32,530.26 in an interest bearing account. 

Using those figures, the veteran's reported income falls 
below the maximum annual pension rate for a veteran with one 
dependent of $14,313.00 per year (effective December 1, 
2006).  However, the veteran's net worth in excess of 
$32,530.26, with little to no expenses, must be considered as 
it is inconsistent with the pension program to allow a 
veteran to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines which establish what size estate would preclude 
the payment of pension.  As noted above, the veteran's net 
worth in November 2004 was said to be $32,530.26 from cash in 
an interest bearing account.  There is no evidence to suggest 
that the corpus of the veteran's sizable estate has been 
depleted in meeting the needs of his care and maintenance.  
Under the circumstances and the facts as presented regarding 
his net worth, it would not be unreasonable to find that a 
part of the veteran's estate may be devoted towards his care 
and maintenance.

In sum, because the evidence in this case shows that the 
veteran's household income coupled with the corpus of the 
veteran's estate exceeded the income limits for purposes of 
payment of nonservice-connected pension benefits, and because 
some portion of the corpus of the veteran's estate may 
reasonably be consumed in order to provide for his own 
maintenance, the Board concludes that the veteran's claim 
must be denied.  Although his liquid assets may be depleted 
over time, his combined assets are sufficient to meet his 
necessary living expenses.  At the current reported rate of 
depletion, the assets would be sufficient to meet his 
reported expenses for some time.

Although the veteran's reported expenses may ultimately 
deplete the financial resources that he now has, the purpose 
of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities.  Based on the information he has provided, this 
is not the situation with him.  His financial resources, if 
fully exploited, are sufficient to meet his basic needs for 
an undetermined amount of time.  It is inconsistent with the 
intent of the pension program to allow a claimant, as here, 
to collect a pension while simultaneously retaining a 
sizeable estate.

The veteran is advised that should his net worth or household 
income change in the future, or should he incur significant 
out-of-pocket medical expenses, he is encouraged to reapply 
for pension and his potential entitlement will be determined 
in light of the facts then of record.  At this time, however, 
the evidence does not show that the veteran meets the 
eligibility requirements for pension benefits.  Because, 
however, for the reasons stated, the veteran does not 
presently have sufficient financial limitations, the 
preponderance of the evidence is against his claim, and the 
benefit-of-the-doubt doctrine does not apply.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


